 In the Matter of TODD SHIPYARDS CORPORATION(Ei.IF.BASIN YARD)and I.L. A.,PIPE COVERERS LOCALNo. 1474,AFFILIATED WITH THE.A. F. L.Case No. 2-RD-352.-Decided August 25,19/5Cullen & Dykman,byMr. Robert B. Lisle,of Brooklyn, N. Y., for- -the Company.Mr. Ray N. Johnston,of New York City, for the A. F. L.Rotlibard, Harris & Talisman, by Mr. Bernard Cherny,of Newark,.N. J., for the C. I. O.Mr. A. Sumvn,er Lawrence,of counsel to the Board.DECISIONANDORDERIS-rATEIIENT OF THE CASEUpon a petition duly filed by I. L. A., Pipe Coverers Local No. 1474,.affiliated with the A. F. L., herein called the A. F. L., alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Todd Shipyards Corporation (Erie Basin Yard),.Brooklyn, New York, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Jerome I. Macht, Trial Examiner.Said hearing was held atBrooklyn, New York, on May 21, 1945. The Company, the A. F. L.,and Industrial Union of Marine and Shipbuilding Workers of Amer-ica, and its Locals 39 and 15, affiliated with the C.I.0., herein calledthe C. I. 0., appeared and participated.All parties were afforded fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner's-rulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following:63 N. L.R. B., No. 82.526 TODD SHIPYARDS CORPORATIONFINDINGS OF FACT1.THE BUSINESSOF TIIE COMPANY527Todd Shipyards Corporation, a New York Corporation, having itsprincipal oflices at New York City, is engaged in the business of shiprepair and conversion, in the conduct of which business it maintainsshipyards in various parts of the United States.We are here con-cerned only with its shipyard, known as the Brooklyn Division andlocated at Brooklyn, New York.During the past year, the Companypurchased for use at its Brooklyn yard, raw materials valued in ex-cess of $1,000,000, of which approximately 50 percent was obtainedfrom points outside the State of New York. During the same period,the dollar volume of business handled by its Brooklyn yard was inexcess of $1,000,000, substantially all of which concerned the repairand conversion of ships moving in interstate and foreign commerce.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDI.L. A., Pipe Coverers Local No. 1474, affiliated with the AmericanFederation of Labor, is a labor organization admitting to member-ship employees of the Company.Industrial Union of Marine and Shipbuilding Workers of America,and its Locals 39 and 15, affiliated with the Congress of IndustrialOrganizations, are labor organizations admitting to membership em-ployees of the Company.III.THE ALLEGED APPROPRIATE UNITThe A. F. L. contends that all employees engaged in the installationand application of insulation material, otherwise known as pipe cov-erers, in the Company's Brooklyn Division constitute an appropriateunit.'The C. I. 0., whose position is generally supported by thatof the Company, maintains that the limited unit sought by the A. F. L.is inappropriate.The C. I. O. argues in the alternative : (1) that theappropriate unit should extend to all production and maintenanceemployees at the Company's Brooklyn and Hoboken 2 Divisions; (2)'that the appropriate unit should include all production and mainte-nance employees at the Brooklyn Division; and (3) that if a separateunit is to be established for insulation employees, such unit shouldembrace all employees of this type at both the Brooklyn and HobokenPipe coverers are classified by the Company as mechanics.first,second, third,and fourthclass,according to their experience and relative degree of skill in pipe covering operations2The Company's Hoboken Division consists of a shipyard located at Hoboken, New Jersey,approximately 4 miles from the Brooklyn Division. 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDDivisions.In support of its alternative contentions, the C. I. O. relies;upon the history of collective bargaining as affecting the Company's-employees at its Brooklyn and Hoboken Divisions.So far as the history of collective bargaining is concerned, the recordreveals that Local 39 was certified in 1941 as bargaining representativein a Board proceeding establishing a production and maintenanceunit for the Brooklyn yard,-' which was then operated by a subsidiaryof the Company.Thereafter, in 1942, the C. I. O. entered into a col-lective bargaining agreement for the established unit of productionand maintenance employees covering the period from June 1942 to^June 1943.Shortly after the execution of this agreement, the C. I. O.was certified by the Board as bargaining representative for the pro-duction and maintenance employees at the Hoboken yard 4 and enteredinto an agreement covering such employees similar to that coveringthe employees at the Brooklyn yard. Subsequent thereto, but notlater than June 1943, the C. I. O. locals herein concerned entered into,joint negotiations with the Company 5 for a new collective bargainingagreement covering as a single unit the production and maintenanceemployees of both the Brooklyn and Hoboken Divisions.The nego-tiations thus initiated upon a multiple-yard basis continued duringthe fall of 1943 and were later extended to include the employees ofthe Company's insulation department, which was established at boththe Brooklyn and Hoboken yards about October 1943.As a resultof these negotiations, which continued throughout 1944, the Companyand the C. I. O. arrived at a series of informal agreements on a numberof substantial provisions .6These provisions, together with certain°directives from the National War Labor Board on matters in disputebetween the parties,' were eventually incorporated in a formal writtenagreement, executed on March 31, 1945.11With respect to the relation between the history of collective bar-gaining above referred to and the appropriateness of the unit claimedby the A. F. L., it further appears that although the insulation em-ployees ware not employed at the date of, the Board's Decision in 19413 SeeMatter of Robins Dray Dock & Repair Company,37 N. L R. B 14;34N L. R B 864.4 SeeMatter of Tiet,en & Lang Dry Dock Company,37 N. L R. B. 310; 38 N. L. R. B. 935.The Hoboken yard was then operated by a subsidiary of the Company.5Through merger of the subsidiaries in the parent corporation the Company came intoimmediate control of both the Brooklyn and Hoboken yards.9The provisions in question become effective immediately upon agreement between theCompany and the C. I. O.7During the year 1944, directives covering the relations of the parties were issued by theNational War Labor Board on June 16, August 28, and November 17, respectively.8The agreement of March 31, 1945, between the Company and the C. I. O. locals embracedthe production and maintenance employees, including pipe coverers at both the Brooklynand Hoboken yards, and retroactively covered the period from June 23, 1943, to June 23,1944.As of the date of the hearing, the Company and the C. I. O. were negotiating anagreement covering the period from June 23, 1944, to June 23, 1945. Pending the com-pletion of this agreement, the parties considered themselves bound by an indefinite extensionagreement executed in 1944. TODD SHIPYARDS CORPORATION529establishing a production and maintenance unit for the Brooklyn yard,the C. I. 0. requested and obtained from the Company within a fewmonths after the creation of the insulation department, recognition asthe bargaining representative for pipe coverers as part of the pro-duction and maintenance unit already represented by the C. I. O.Thereafter, in January of 1944, the C. I. O. submitted to the Companya proposed wage scale with respect to pipe coverers.This wage scalethe Company considered too high, with the result that the Companyfiled early in 1944 a Form 10 application with the Shipbuilding Com-mission of the National War Labor Board, for the purpose of securingapproval of its prior unilateral application to pipe coverers of a wagerate which was unacceptable to the C. I. O.Although the subsequent negotiations during the summer of 1944apparently did not have specific reference to employees in the insula-tion department, the issue as to wage rates for pipe coverers was againraised by the C. I. O. in the fall of 1944 in connection with other dis-puted issues submitted to the Shipbuilding Commission of the Na-tionalWar Labor Board, and was the subject of determination by thelatter agency under a directive issued on November 17, 1944.9 There-after in late December 1944 or early January 1945, the Company andthe C. I. O. joined in a Form 10 application to the National War LaborBoard for approval of a wage increase for pipe coverers1° The pro-posed wage increase was subsequently approved by a National WarLabor Board directive issued on April 24, 1945.11In addition to the foregoing history of collective bargaining, theevidence reveals that the C. I. O. has maintained a shop steward in theinsulation department of the Brooklyn yard since the summer of 1944and has handled not less than 12 grievances for employees of the in-sulation department up to and including May 1945.Although theA. F. L. had members among the employees of the insulation depart-ment at the Brooklyn yard prior to the negotiation and execution ofthe C. I. O.'s 1945 contract there is nothing in the record- to indicatethat pipe coverers, as such, have maintained their identity as a group.At no time before the filing of the present petition have they soughtto be represented by a craft organization, nor have they otherwiseevinced any protest against inclusion in the production and mainte,nonce unit.9 The directive of November 17, 1944, which so far as 1i age rates were concerned, wasretroactive to June 23, 1943, established the wage rate for pipe coverers in accordancewith the Company's original contention as set forth in its application undbr Form 10 filedearlier in the same year.10The proposed wage increase represented a compromise between the rate urgedby theC. I. O. and the rate which the Company had originally sought in its Form 10 applicationand which had recently been established by the directive of November 17, 1944.n The wage increase approved by the directive of April 24, 1945, was retroactive toDecember 21, 1944. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe A. F. L. contends in substance that pipe coverers constitute agroup of craft employees who, despite a history of collective bargain-ing on an industrial basis are nevertheless entitled to separate repre-sentation under an exception to theAmerican Candoctrine.12The Board has applied exceptions to the case noted above, however,only in instances in which the employees concerned constituted a recog-nized craft as distinguished from a group of skilled employees.13Al-though the evidence in the present instance indicates that the pipecoverers in the highest grade require a considerable period'of time toattain the degree of skill requisite to such grade, we are of the opinionthat the record does not establish that pipe coverers as a group con-stitute a craft within the usual meaning of the term 14Moreover, as-suming pipe coverers are a craft, it does not appear, as required underestablished exceptions to theAmerican Candoctrine that the pipe cov-erers involved herein have, throughout the history of collective bar-gaining at the Brooklyn yard, maintained or attempted to maintaintheir identity as a group apart from the production and maintenanceemployees.Aside from the question of permitting pipe coverers to berepresented in a unit apart from the production and maintenance em-ployees, it would further appear, in view of the uniform duties, wages,and working conditions," established for pipe coverers as the result ofrecent collective bargaining and numerous directives of the NationalWar Labor Board, that any unit limited to pipe coverers would ofnecessity have to include all employees in this classification at both theBrooklyn and Hoboken yards.Yet the A. F. L. seeks only Brooklyn.Accordingly, we find that the unit proposed by the A. F. L. is inappro-priate for the purposes of collective bargaining.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince, as we have held in Section III, above, the bargaining unitsought by the A. F. L. is inappropriate for the purposes of collectivebargaining, we find that no question affecting commerce has arisenconcerning the representation of employees of the Company withinthe meaning of Section 9 (c) of the National Labor Relations Act.We shall, therefore, dismiss the petition.12See13 N L. R B 1252 Cf.Matter of GeneralElectricCompany (Lynn River and Everett Plant),58 N L R. B 5713The Board has emphasized the fact that 'a group claiming separate representation underthis exception must demonstrate that it is a true craft. SeeMatter of General ElectricCompany(Lynn River and Everett Plant),supra.14Our opinion in this respectis strengthened by the fact that the A F L ,which seeksto represent pipe coverers,'is admittedly not a craft organization and has, at the presenttime, only 20 percent of its membership within the classification of pipe coverers11The existence of uniform duties, wages,and working conditions has made possible thecurrent practice of the Company of transferring pipe coverers to and from the Brooklynand Hoboken yards as required by the needs of either 3ard TODD SHIPYARDS CORPORATIONORDER531Upon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders thatthe petition for investigation and certification of representatives ofemployees of Todd Shipyards Corporation (Erie Basin Yard), Bropk-lyn, New York, filed by I. L. A., Pipe Coverers Local No. 1474, affili-ated with the A. F. L., be, and it hereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.662514-46-vol. 63-35